                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      8:18CR243
       vs.
                                                              ORDER FOR DISMISSAL
JERMAL BROWN,

                       Defendant.

       Pursuant to Motion of the United States (Filing No. 68), pursuant to Federal Rule of

Criminal Procedure 48(a), leave of court is granted for the filing of the dismissal of the

Indictment against Jermal Brown only.

       IT IS ORDERED that the Motion to Dismiss the Indictment (Filing No. 68) is granted.

       Dated this 15th day of October, 2019.

                                               BY THE COURT:




                                               s/ Laurie Smith Camp
                                               Senior United States District Judge
